DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Amended: 1, 4-6, 9 and 11-14
Cancelled: 3.
Pending: 1-2 and 4-16. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 9, filed 07/19/2021, with respect to claim(s) 1-2 have been fully considered and are persuasive.  The rejection of claim(s) 1-2 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-2 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is TSAI and KANG.
TSAI discloses a memory access interface device that includes a clock generation circuit that generates reference clock signals according to a source clock signal and access signal transmission circuits are provided. Each of the access signal transmission circuits includes a first and a second clock frequency division circuits, a phase adjusting circuit and a duty cycle adjusting circuit. The first and the second clock frequency division circuits sequentially divide the frequency of one of the reference clock signals to generate a first and a second frequency divided clock signals respectively. The phase adjusting circuit adjusts the phase of an access signal according to the second frequency divided clock signal to generate a phase-adjusted access signal. The duty cycle adjusting circuit adjusts the duty cycle of the phase-adjusted access signal to be a half of the time period to generate an output access signal to access a memory device.
KANG discloses memory device performs first training including a plurality of loop operations to align a main clock signal and a data clock signal, which are received from a memory controller. A method of operating the memory device includes generating division ratio information indicating a division ratio set based on a frequency ratio of the main clock signal to the data clock signal and transmitting the division ratio information to the memory controller to perform the first training. A first loop operation includes: receiving first phase control information, which is generated based on the division ratio 
 
Re: Independent Claim 1 (and dependent claim(s) 2 and 4-16), there is no teaching or suggestion in the prior art of record to provide:
 an output control circuit generating the strobe signal based on the output instruction signal, a detection circuit detecting a first difference between a first timing and a reference, the detection circuit being connected to each of the one or more first signal lines, the data signal changing at the first timing; and one or more first correction circuits, each performing a first calibration operation based on the first difference, each of the one or more first correction circuit being connected to each of the one or more first signal lines.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov